 Case 2:17-cr-00318-JMA Document 53 Filed 03/01/21 Page 1 of 2 PageID #: 443




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
                                   -against-                              17-CR-318 (JMA)

LEONARD VINCENT LOMBARDO,
                                                                                          FILED
                           Defendant.                                                     CLERK
----------------------------------------------------------------------X
                                                                                3/1/2021 3:02 pm
APPEARANCES:
                                                                                   U.S. DISTRICT COURT
Seth D. DuCharme                                                              EASTERN DISTRICT OF NEW YORK
   Acting United States Attorney                                                   LONG ISLAND OFFICE
Allen Lee Bode
  Of Counsel
Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       Attorneys for the United States

Scott Gross, Esq.
The Law Offices of Scott Gross, P.C.
666 Old Country Road, Suite 305
Garden City, NY 11530
       Attorney for Leonard Vincent Lombardo

AZRACK, United States District Judge:

        On May 15, 2020, defendant Leonard Vincent Lombardo (“Defendant”) first moved for

compassionate release following the onset of the COVID-19 pandemic. (ECF Nos. 30, 35, 36.)

Though the Court denied his motion because the Section 3553(a) sentencing factors weighed

against granting him compassionate release, the application was denied “without prejudice to its

renewal should Defendant’s condition or the situation at his facility materially worsen.” (ECF No.

38 at 10.) Defendant filed a motion for reconsideration, which the Court denied. (ECF Nos. 39,

41, 43.) Defendant then filed another motion for reconsideration because he had tested positive

for COVID-19, which the Court denied again. (ECF Nos. 44, 46.)
 Case 2:17-cr-00318-JMA Document 53 Filed 03/01/21 Page 2 of 2 PageID #: 444




       Defendant has moved for compassionate release a third time “based on the needs of his

children and the imminent threat of death/serious bodily injury posed by COVID-19 and the

conditions of his confinement.” (ECF No. 50.) In response, the government informed the Court

that according to representative of the BOP at Fort Dix FCI, Defendant recovered from COVID-

19 in January. (ECF No. 51.)

       The Court has considered Defendant’s arguments and the government’s response and finds

that the updated situation does not alter the Court’s prior analysis of the Section 3553(a) factors.

(ECF No. 38 at 9-10.) Over a month has now passed since Defendant’s positive COVID-19

diagnosis, and he appears to have recovered without any complications. Given that Defendant

“has contracted and seemingly weathered the disease, a sentence reduction based on the risk of

contracting it no longer makes sense.” United States v. Hardy, No. 11-CR-629, 2020 WL 7711676,

at *2 (S.D.N.Y. Dec. 29, 2020). Since “the main point of releasing an individual is to decrease the

person’s chance of contracting COVID-19,” the Court declines to find that there are extraordinary

and compelling reasons to reduce his sentence given his current situation. United States v.

Rodriguez, No. 19-CR-64, 2020 WL 4581741, at *2 (D. Conn. Aug. 10, 2020).

       Accordingly, Defendant’s motion is DENIED without prejudice.

SO ORDERED.

Dated: March 1, 2021
       Central Islip, New York

                                                       /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
